I dissent from the opinion for the reason that, while Section 4628-1, General Code, does not directly apply to the pension being paid the relator for the reason that such pension was granted before the effective date of the statute, the existence of this statute at the time of the change in the rules presents a situation resulting in unreasonable discrimination.
The effect of the statute and the amended rule is to freeze beyond control of the trustees a pension granted after the effective date of the statute (State, ex rel. Cline, v. Miller etal., Bd. of Trustees, 134 Ohio St. 445, 448, 17 N.E.2d 749), and permit unlimited control over one granted before the statute became effective. Two pensioners, otherwise entirely equal in qualifications and right, would be placed in entirely different categories.
I dissent for the further reason that the amendment to the rule applies only to earned income and not to all income, whether earned or received in another manner. I think the judgment of the Court of Common Pleas should be affirmed. *Page 176